DETAILED ACTION
Claims 1-12 are allowed. Applicant had elected the group of claims 1-12 without traverse in the response to Election/Restriction filed on 01/09/2017.  Since claims 12-24 had been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and there had been no request for rejoinder of the withdrawn claims, claims 13-24 are cancelled. 

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The prior art references Lahav (US 2003/0048813) teaches the concepts of transmitting a signal in an Optical Transport Network (OTN) (see e.g., Figures 1-3, abstract and Par. 7, 13-19, “Optical transport network (OTN)”, “method for multiplexing and mapping …. Signals of various line rates …. into OTN frames”), including the steps of mapping the signal to a low-rate Optical channel Payload Unit (OPU) of a low-rate Optical channel Data Unit (ODU) (Figure 1 Paragraphs 13-19, and 8, 10, 12, “mapping of CBR signals of various line rates into OUT frames of various rates”, “single CRB2G5 signal over an OTU1 frame”, “mapping of CBR signal of various line rates into OTU frames of various rates”, note that is the mapping of single low-rate CBR signals, e.g., single CBR2G5 is described. Further note that the mapping is on the Optical Transport Network, which reads on the claim language), wherein the low-rate ODU comprises an ODU overhead section and the low-rate OPU, the low-rate OPU comprises an OPU overhead section and an OPU payload section (Figure 1,  Paragraphs 8, 18, 23-25, 43, “The overhead area 11”, “finding at least one overhead associated to the CBR signal”, “In each OTU frame, a single client 430 inserts the associated overhead data of its CBR signal into OPU OH”, note that each CBR has an overhead part, thus, the OH bytes are generated and loaded into the overhead section of a low-rate traffic ODU), generating OPU overhead bytes and filling the OPU overhead bytes into the OPU overhead section of the low-rate OPU; generating ODU overhead bytes and filling the ODU overhead bytes into the ODU overhead section of the low-rate ODU (Figure 1, 2,  Paragraphs 8, 18, 23-25, 43, “The overhead area 11”, “inserting an overhead of each CBR signal into an OPU overhead area”, “at least one overhead associated to the CBR signal”, “a single client 430 inserts the associated overhead data of its CBR signal into OPU OH”, note that each CBR has an overhead part, thus, the OH bytes are generated and loaded into the overhead section of a low-rate traffic ODU); multiplexing and transmitting via the OTN (Fig. 1-3, Abstract and Par. 7, 8, 32, “ multiplexing of constant bit rate (CBR) signal into optical transport network (OTN)”). Further, Lahav discloses an OTN frame in figure 1 where the OTN frame illustrates 3824 bytes for a low-rate ODU.  The OTN frame of figure 1 also illustrates 3808 bytes for the OPU portion (note that the OPU is the number of ODU bytes less than the overhead.  Thus, 3824-16 = 3808 bytes for OPU).  Note that the overhead bytes are 16 (14 for OUT/ODU overhead and 2 for OPU overhead).
However, the prior art references Lehav and ITU-709 does not teaches the specifics claimed features of  “mapping the signal to a low-rate Optical channel Payload Unit (OPU) of a low-rate Optical channel Data Unit (ODU), wherein the low-rate ODU comprises an ODU overhead section and the low-rate OPU, the low-rate OPU comprises an OPU overhead section and an OPU payload section, the low-rate ODU has a bit rate of 1, 244, 160 Kbps ± 20ppm, and the OPU payload section has a bit rate of 1, 238, 954.31Kbps ± 20ppm; generating OPU overhead bytes and filling the OPU overhead bytes into the OPU overhead section of the low-rate OPU; generating ODU overhead bytes and filling the ODU overhead bytes into the ODU overhead section of the low-rate ODU; multiplexing the low-rate ODU to an Optical channel Data Unit-k (ODUk), wherein the ODUk has a bit rate higher than the bit rate of the low-rate ODU; and transmitting the ODUk via the OTN”, as claimed in independent claim 1. Independent claim 7 is allowed for having same features found in independent claim 1.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644